Title: To Thomas Jefferson from Peter Penet, 22 November 1780
From: Penet, Peter
To: Jefferson, Thomas



Gentlemen
Nantes Nov 22nd 1780

You have, no doubt, occasion to be anxious, having received no other supplies yet, but that by our vessel the Committee. Such a misfortune can only be attributed to the Revolutions of time and the actual circumstances of this kingdom in war. I have apply’d several times to the Ministry in Paris for Licence to raise a number of sailors sufficient to man two vessels; my applications were unsuccessful.
In one of my letters I have advised you that I was on the point of concluding a Treaty for supplies conformable to your orders, amounting to about the sum of eight hundred thousand livres Tournois. The Bargain was near being closed under the Guarantee of my house, on conditions that the said sum should be paid at the  expiration of one year from the date of the delivery of the goods in Nantes. But previous to my acquiescing to them, I try’d to secure a number of mariners. Notwithstanding my frequent and earnest applications I was put off to the arrival of the West India fleet, which is now near our coasts detained by contrary winds. An embargo was laid on vessels. Those that were provided with sailors were obliged to let them go to Brest to serve in the Royal Navy. Seeing we could neither expedite our vessels nor find freight on foreign ones, I was enforced to suspend my contract for said goods untill the Government will allow us to inlist seamen. The chief motive which actuated me to put off my Treaty, was, that the Manufacturers being willing to give only one year’s credit from the day I should receive their merchandises in Nantes, I foresaw they might have remained eight or nine months in our ware-houses before they could be shipped. The time of payment had been expired before the goods had reached you; then you would have been compelled to make sudden and considerable Remittances; which being intercepted, my House had been troubled about those Payments, which became the more onerous, that we receive no remittances of the considerable sum due us by the Northern States. On the other hand, the Loan that I was authorised to negotiate for you, as I mentioned in my letter of the 20th May ult. not being executed, I was deprived of other facilities.
Business transacted in France on terms with the Manufacturers requires time and Instructions. Had I obtained the hundred thousand pounds sterling in question, considering I were not able to get men in this country to equip our vessels, I would have forwarded supplies by way of Holland. I must own I found everything contrary to my views and your advantage, especially after the taking of Charlestown, by which the commerce of France was thrown in great consternation. In a few days I will set off again for Paris to solicit the new Minister at the head of the Navy Department for a number of sailors sufficient to man two vessels that have been ready for some time to take a cargo and set sails. I hope I shall meet with success. Immediately they shall be loaded with the Articles according to your memorandum, and they may arrive with you in the month of february or march.
Government wanting funds in America for the maintenance and the subsistence of the French Army and Fleet, I have furnished them with twelve bills of exchange drawn on you at different Terms, making together the sum of five hundred thousand livres Tournois, to be paid in paper money exchange current or in provisions. The  Treasurer General of the War Office, to whose order I have drawn the bills above mentioned, is directed to pay me the amount of them as soon as he or I shall receive advice that you have been pleased to accept and pay them.
When I saw I could not obtain the Loan, that it was very difficult or rather impossible for you to procure ships and send them safe to France with tobacco, that freight from America here was at an exorbitant rate, I was determined to give Bills of Exchange. By that mean I may be able to raise the hundred thousand pounds sterling agreeable to your desire and powers. Circumstances being alter’d I shall find a favourable opportunity. Be pleas’d, Gentlemen, to acquaint me with your intentions, and have them transmitted as soon as possible. My drafts were preferred to those proposed by the Doctor Francklin and several other People who have great friends in America. The Preference granted to me must be looked upon as a favor. As soon as I am informed those drafts have been accepted I will then resume the Business of my Engagements in order to comply with your orders in expediting all the merchandise you demand and paying the rest of the Bills you have drawn on my House.
I have just received authentic information that a second squadron of men of war is soon to sail in order to joyn that of Mr. D C Ternay. We will use our best efforts to prevail on the Minister that he would permit us to ship all the new stands of arms that have been so long detain’d in our store-houses, principally on account of the difficulties suscitated by Messrs. Lee. At the same time we shall dispatch the other Articles consisting in woollens, linens, shoes, hats, shirts, stockings etc. We have already made the necessary dispositions for it. As soon as we obtain leave you may rest assured that they shall safely be conveyed to America; our intention being to have them put on board some frigates or other ships under the convoy of the Fleet.
It may be attested that since my arrival in France I have lost no time in discharging faithfully the trust you reposed in me. I have undergone the greatest difficulties. On account of the want of mariners and the unhappy circumstances of War my troubles and care were not very fructuous. Your sollicitudes must be great; I share them with you. If anything can assuage the grief I feel at your disappointments, it is the inward persuasion I have of my not being remiss in your service and that my future operations can still indemnify you. Nobody else, I dare say, in my stead, could have conducted your Business with more Prudence and Zeal. The Influence  of my friends at Court, their extensive connections had the Preponderance, but what advantage could thirty or forty thousand pounds sterling invested in goods remaining eight or nine months in our ware-houses have procur’d. After the expiration of a year I should have been oblig’d to make payment by virtue of my engagements for the State. My Interest then, and your Credit had suffer’d.
If it be possible for you to expedite some American vessels here, they shall be loaded in return with your Articles. Be pleased to take a Determination. I will never lose sight of your Interest, and am so much attach’d to your Business, that on the Departure of the French Army and Fleet for your continent, having been proposed to take the Post of Commissary for victualling and supplying them with necessaries, I thought it was my duty to refuse it. I belong to you and am bound to exert my utmost endeavours to bring your Affairs to a happy Issue.
I have the honour to be with profound Respect Gentlemen, your most obedient and devoted humble servant,

 P. Penet

